Order entered June 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00237-CV

          JAY SANDON COOPER AND TERESA WARD COOPER, Appellants

                                               V.

                         THE STATE OF TEXAS, ET AL., Appellees

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-00043-2014

                                           ORDER
       We GRANT appellants’ June 29, 2015 motion to extend time to file brief and ORDER

the brief be filed no later than July 6, 2015. Appellants are cautioned that no further extensions

will be granted absent exigent circumstances and failure to comply will result in dismissal of the

appeal without further notice.

       We DENY appellees’ June 16, 2015 motion to dismiss appeal for want of prosecution.




                                                      /s/   CRAIG STODDART
                                                            JUSTICE